TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 3, 2022



                                      NO. 03-21-00266-CV


                               Wells Fargo Bank, N.A., Appellant

                                                  v.

                  Express Limousines, Inc. n/k/a Groovy Automotive I, Inc.;
                             and Charles Delmonico, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting appellees’ motion summary judgment and denying

appellant’s motion for summary judgment signed by the trial court on May 12, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.